DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected roll press device and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/22.
Applicant’s election without traverse of claims 1-9 in the reply filed on 9/12/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Shoji (JP 2004/303622).
	Regarding claim 1, Shoji teaches laminate structure comprising:
a substrate (figure 2 #11) including a first surface (top of substrate #11 where the top #18 is pointing) and a second surface opposite (bottom of substrate #11 where the bottom #18 is pointing) to the first surface;
a first layer (top layer #17) provided on the first surface of the substrate; and
a second layer (bottom layer #17) provided on the second surface of the substrate,
wherein
the first layer includes a first end portion (end side surface of top layer #17 on the right-hand side) and a second end portion (end side surface to top layer #17 on the left-hand side) along a width direction of the substrate,
the second layer includes a third end portion (end side surface of bottom layer #17 on the right-hand side) and a fourth end portion (end side surface to bottom layer #17 on the left-hand side)  along the width direction of the substrate,
the first end portion is opposite to the third end portion (figure 2),
the second end portion is opposite to the fourth end portion (figure 2),
the third end portion is positioned closer to a central portion side of the substrate than the first end portion (figure 2), and
an end surface of the third end portion includes an inclined surface (along the W direction on the bottom layer #17 as seen in figure 2) or a stair shape or a combined shape of the inclined surface and the stair shape.

	Regarding claim 9, Shoji teaches that the laminate is configured to form an electrode member of a battery (background of the invention paragraphs 1-2), the substrate (11) is configured to form a current collector of the electrode member (background of the invention, large paragraph 5 lines 3-4) with first and second layer forming a mixture layer of the electrode layer (background of the invention, large paragraph 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP 2004/303622).
	Regarding claim 2, the teachings of Shoji are disclosed above. 
	Shoji does not teach incline angle is 5 degrees or less.
	It would have been obvious to one of ordinary skill in the art to adjust the angle to any desired by the user. This is a change of size/shape of the invention and would not produce any new or unexpected results.

	Regarding claim 6, the teachings of Shoji are disclosed above.
	Shoji does not teach that the second and fourth end portions positioned with the fourth closed to the central portion or an inclined or stair shape.
	It would have been obvious to one of ordinary skill in the art to have the second and fourth end portions positioned with the fourth closed to the central portion or an inclined or stair shape. As shown above in the rejection of claims 1-2, it is known in the art to have a portion positioned closer to the center to another end portion and for an inclined shape to be used. Therefore it would have been obvious to one of ordinary skill in the art to change the shape of other end portions to achieve the desired size and shape of the final product. This is an obvious change of size/shape and would not produce any new or unexpected results.

Regarding claim 7, the teachings of Shoji are disclosed above. 
	Shoji does not teach incline angle is 5 degrees or less.
	It would have been obvious to one of ordinary skill in the art to adjust the angle to any desired by the user. This is a change of size/shape of the invention and would not produce any new or unexpected results.

	
Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the invention is a laminate structure according to claim 1,
wherein
in a case that the end surface of the third end portion has the stair shape,
the third end portion has a structure where N layers (where N ≥ 2) of second layer segments are stacked,

a thickness of each of the second layer segments which are equivalent to risers is dn (where n= 1, 2, ..., N), a thickness of the first layer is c, a thickness of the substrate is e, and a sum of thicknesses from a first layer of second layer segments to an nth layer of second layer segments is ∑dn, and
an optimal incline angle of the end surface of the third end portion is Bopt (degrees),
a step rate gn obtained by gn = do/(∑dn + c + e) satisfies 0.022Bopt + 0.022 ≤ gn ≤ 0.045Bopt + 0.063.

Shoji (JP 2004/303622), Reimers (US 6146694) and Ide (US 2016/0181650) teach a laminate comprising:
a substrate (figure 2 #11) including a first surface (top of substrate #11 where the top #18 is pointing) and a second surface opposite (bottom of substrate #11 where the bottom #18 is pointing) to the first surface;
a first layer (top layer #17) provided on the first surface of the substrate; and
a second layer (bottom layer #17) provided on the second surface of the substrate,
wherein
the first layer includes a first end portion (end side surface of top layer #17 on the right-hand side) and a second end portion (end side surface to top layer #17 on the left-hand side) along a width direction of the substrate,
the second layer includes a third end portion (end side surface of bottom layer #17 on the right-hand side) and a fourth end portion (end side surface to bottom layer #17 on the left-hand side)  along the width direction of the substrate,
the first end portion is opposite to the third end portion (figure 2),
the second end portion is opposite to the fourth end portion (figure 2),
the third end portion is positioned closer to a central portion side of the substrate than the first end portion (figure 2), and
an end surface of the third end portion includes an inclined surface (along the W direction on the bottom layer #17 as seen in figure 2) or a stair shape or a combined shape of the inclined surface and the stair shape (from Shoji).
	The references do not teach the claimed mathematical formulas disclosed in claims 3-5 and 8. It would not have been obvious to one of ordinary skill in the art to come up with or apply these formulas and they would produce new or unexpected results from those previously known in the art. The prior art makes no mention of these relationships and therefore would teach away from the claimed structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748